—In an action to recover damages for personal injuries, the defendant Shawmut Bank of Boston appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated July 10, 1992, which ruled that certain correspondence and discovery responses were informal judicial admissions against it.
Ordered that the appeal is dismissed, with one bill of costs to the plaintiff-respondent and the defendants-respondents Steven M. Velletri and Andrew Velletri appearing separately and filing separate briefs.
The defendant Shawmut Bank of Boston contends that the trial court’s pretrial ruling that certain correspondence from the former counsel for the Shawmut Bank of Boston constituted informal judicial admissions against it was incorrect. It is well settled that "an evidentiary ruling, even when made in advance of trial on motion papers, constitutes, at best, an advisory opinion which is neither appealable as of right nor by permission” (Savarese v City of New York Hous. Auth., 172 AD2d 506, 509; see, Pellegrino v New York City Tr. Auth., 141 AD2d 709, 709-710). Thompson, J. P., Santucci, Krausman and Florio, JJ., concur.